                    4:05-cr-40098-JBM-JAG # 107       Page 1 of 7
                                                                                         E-FILED
                                                               Monday, 10 May, 2021 04:05:38 PM
                                                                   Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                            ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )     Case No. 4:05-cr-40098
                                           )
RAMON I GARCIA, also known as              )
Ramon Garda,                               )
                                           )
      Defendant.

                             ORDER & OPINION

      This matter is before the Court on Defendant Ramon Garcia’s second request

for compassionate release. (Dkt. 101). The Federal Public Defender has filed a notice

of intent not to file an amended motion for compassionate release on Defendant’s

behalf, stating Defendant’s previous counseled motions combined with his most

recent pro se motion fully and fairly set forth the arguments for compassionate

release. (Dkt. 103 at 2). The Government has responded (dkt. 106) and Probation has

filed a recommendation at the Court’s direction (dkt. 105). This matter is ripe for

review. For the following reasons, the Motion is denied.

                                   BACKGROUND

      In 2007, Defendant was sentenced to 240 months’ imprisonment after pleading

guilty to possession of cocaine with intent to distribute and conspiracy to distribute

cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. (Dkt. 68).

Defendant is currently projected to be released on November 12, 2022. (Dkt. 105 at

1).
                     4:05-cr-40098-JBM-JAG # 107       Page 2 of 7




        The instant motion arises from the ongoing COVID-19 pandemic. Defendant is

incarcerated at Federal Correctional Institute (FCI) Fort Dix, where there are

currently 2 active COVID-19 cases among the inmate population, 2 active cases

among staff, and 2 reported inmate deaths; 1,798 inmates and 91 staff members were

previously infected and have recovered. COVID-19, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited May 7, 2021).1 COVID-19 vaccines are

being administered at FCI Fort Dix; so far, 1,480 of 2,822 total inmates have been

fully       inoculated.      COVID-19,         Fed.      Bureau        of      Prisons,

https://www.bop.gov/coronavirus/ (last visited May 7, 2021).2

        This is Defendant’s second request for compassionate release. 3 In its June 24,

2020, Order denying compassionate release, the Court accepted the parties’



1 The BOP website contains the following disclosure:
       These data are compiled from a variety of sources and reviewed by BOP Health
       Services staff before documented for reporting. Not all tests are conducted
       by and/or reported to BOP. The number of positive tests at a facility is not
       equal to the number of cases, as one person may be tested more than once. The
       number of tests recorded per site reflects the number of persons at the specific
       facility who have been tested, whether at that site or at a prior facility.
COVID-19, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
May 7, 2021) (emphasis in original). The website further indicates there have been
2,819 COVID-19 tests conducted at FCI Fort Dix, 0 are pending, and there has been
a total of 2008 positive tests. Id.
2 The BOP website contains the following information about vaccine data:

       The information in this area of the resource page is updated each weekday at
       3:00pm EDT. It is compiled from a variety of sources and reviewed by BOP
       Health Services staff before documented for reporting. The locations in the
       table below have received allocations of the vaccine. The numbers in the table
       only reflect staff and inmates that have completed both doses (fully inoculated).
COVID-19, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
May 7, 2021).
3 The Federal Public Defender previously submitted two amended motions for

compassionate release on Defendant’s behalf. (Dkts. 88, 98).
                                           2
                      4:05-cr-40098-JBM-JAG # 107      Page 3 of 7




agreement that Defendant, who is 71 years old and diabetic, could demonstrate

“extraordinary and compelling reasons” for compassionate release based on his

underlying health condition coupled with the threat of COVID-19. (Dkt. 100 at 5).

Nevertheless, the Court denied release based on the danger Defendant’s release

would pose to the community. (See dkt. 100 at 5–6). The Court also found Defendant’s

plan to reside with his daughter upon release inappropriate. (Dkt. 100 at 6). In his

instant request, Defendant instead proposes residing with his son in New York upon

release, a plan Probation finds suitable as a temporary placement. 4 (Dkt. 105 at 2).

                                  LEGAL STANDARD

      The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to

ask the sentencing court for compassionate release. Pub. L. No. 115-391 § 603(b), 132

Stat. 5194, 5239. The decision whether to grant compassionate release is within a

district judge’s discretion, the standard for which is set by § 3582(c)(1)(A). United

States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). Under the statute, there are

three requirements.

      First, a defendant may not bring a compassionate release motion until either

(a) the defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or (b) 30 days lapse

“from the receipt of such a request by the warden of the defendant’s facility,




4Probation recommends this only as a temporary release plan due to the lack of living
space. (Dkt. 105 at 2). In addition, the U.S. Probation Office for the Southern District
of New York requests an additional search condition be imposed as a condition of
Defendant’s supervised release. (See dkt. 105 at 2).
                                           3
                      4:05-cr-40098-JBM-JAG # 107      Page 4 of 7




whichever is earlier.” § 3582(c)(1)(A). To properly exhaust, the defendant must have

“present[ed] the same or similar ground for compassionate release in a request to the

Bureau as in [the] motion to the court.” United States v. Williams, 987 F.3d 700, 703

(7th Cir. 2021). This administrative exhaustion requirement, though not a

jurisdictional prerequisite, is a mandatory claims-processing rule that must be

enforced when properly invoked. United States v. Sanford, 986 F.3d 779, 782 (7th Cir.

2021).

         Second, the defendant must either be at least 70 years of age and have served

30 years of the sentence for which the defendant is currently imprisoned, §

3582(c)(1)(A)(ii), or demonstrate “extraordinary and compelling reasons” for release

consistent with any applicable policy statement issued by the United States

Sentencing Commission, § 3582(c)(1)(A)(i). The only relevant policy statement,

U.S.S.G. § 1B1.13, is outdated and not currently binding on district judges, but it

provides a “working definition of ‘extraordinary and compelling reasons’ ” that can

“guide [judicial] discretion without being conclusive.” Gunn, 980 F.3d at 1180.

Subsections (A)–(C) of the Application Note to § 1B1.13 enumerate three specific

circumstances that qualify as “extraordinary and compelling reasons”: (A) diagnosis

of a terminal illness or serious condition “that substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover”; (B) aging-related health decline

where a defendant is over 65 years old and has served at least ten years or 75% of his

sentence; or (C) “death or incapacitation of the caregiver of the defendant’s minor



                                           4
                     4:05-cr-40098-JBM-JAG # 107         Page 5 of 7




child” or the “incapacitation of the defendant’s spouse or registered partner when the

defendant would be the only available caregiver for the spouse or registered partner.”

Subsection (D) adds a catchall provision for “extraordinary and compelling reason[s]

other than, or in combination with, the reasons described in subdivisions (A) through

(C).” § 1B1.13, Application Note 1(D).

      Third, the Court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to

the extent that they are applicable.” § 3582(c)(1)(A).

                                     DISCUSSION

      Defendant’s filing shows he satisfied the administrative exhaustion

requirement by submitting a request to the warden on February 12, 2021, then

waiting more than 30 days before filing this Motion for Compassionate Release on

the same basis on April 20, 2021. (Dkt. 101 at 20–21).

      The thrust of Defendant’s instant argument for release is that the “legal

standard” for compassionate release has changed since his first request was denied,

in that the Seventh Circuit has now clarified that the U.S.S.G. § 1B1.13 policy

statement is not binding on district courts. (Dkt. 101 at 1–2 (citing Gunn, 980 F.3d at

1180)). The problem with this argument is such case law development regarding the

determination of “extraordinary and compelling reasons” has no bearing on

Defendant’s case, where the Court already accepted Defendant could demonstrate

such an “extraordinary and compelling reason” for release. (See dkt. 100 at 5; dkt.

103 at 2).




                                           5
                    4:05-cr-40098-JBM-JAG # 107       Page 6 of 7




      The circumstances Defendant describes in his Motion no longer appear to be

“compelling,” given Defendant has been fully vaccinated against COVID-19. 5 (Dkt.

106 at 5–7). But even assuming Defendant could demonstrate “extraordinary and

compelling reasons” for release today, the Court would deny compassionate release

on consideration of the 18 U.S.C. § 3553(a) factors. The Court previously explained

when denying Defendant’s first request for compassionate release that Defendant has

“repeatedly physically and sexually assaulted” women, and his “overall history

indicates he has been in and out of prison, with domestic violence reports while he is

out.” (Dkt. 87 at 3). Based on Defendant’s “history of domestic violence,” the Court

stated it could not conclude Defendant did not pose a “danger to the safety of any

other person or the community.” (Dkt. 100 at 5).

      Having considered the arguments set forth in Defendant’s Motion, the Court

agrees with the government that “nothing has changed in the past ten months to

warrant reconsideration of the Court’s previous conclusions.” (Doc. 106 at 5). In light

of Defendant’s history and characteristics and the need for the sentence imposed to

protect the public from further crimes, § 3553(a)(1), (2)(C), the Court concludes the §

3553(a) factors weigh against release.

                                    CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Compassionate Release (dkt.

101) is DENIED.



5Defendant received his second dose of the Moderna vaccine on April 6, 2021. (Dkt.
105 at 2). Defendant fails to mention his inoculation in his Motion, which was signed
April 12, 2021. (See dkt. 101 at 11).
                                          6
                   4:05-cr-40098-JBM-JAG # 107   Page 7 of 7




SO ORDERED.

Entered this 10th day of May 2021.

                                                   s/ Joe B. McDade
                                                JOE BILLY McDADE
                                          United States Senior District Judge




                                     7
